Van Brunt, P. J.
It seems to us that the answer to this motion is simple. If a judgment is entered which is not authorized by law, having reference to the prayer for relief in this action, the defendant appellant has its motion to set it aside, and is amply protected. If it is sought to sustain this motion upon the ground that no cause of action is alleged against the defendant appellant, then the remedy of such defendant is very simple, viz., to interpose a demurrer to the complaint, and have the issue of law tried in the usual way. The order appealed from should be aflirmed, with costs. All concur.